DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 & 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 9590225 B2).
Regarding claim 1, Kim discloses a secondary battery (100) comprising: 
a case (120); 
an electrode assembly (110) in the case (120) and comprising an uncoated portion tab (111a + 111a’, Col. 3 Lines 29-32) extending directly from the electrode assembly (110; annotated Fig. 2D provided in this Office Action shows 111a + 111a’ extending directly from 110);
a terminal portion (annotated Fig. 2D labels the terminal portion as T1) electrically connected to the electrode assembly (110) and extending outside the case (120; annotated Fig. 2D shows T1 electrically connected to 110 via 131a and extending outside 120);
a current collector member (the portion of lead 131 that contains the bend end 131a) connected to the uncoated portion tab (111a + 111a’) and bent (annotated Fig. 2E provided in this Office Action shows 131a connected to 111a + 111a’ and bent), the current collector member (the portion of lead 131 that contains the bend end 131a) being connected between the uncoated portion tab (111a + 111a’) and the terminal portion (T1; annotated Fig. 2D shows 131 and especially the portion 131a being connected between 111a + 111a’ and T1); and 
a tape member (151’) covering connected and bent regions of the uncoated portion tab (111a + 111a’) and the current collector member (the portion of lead 131 that contains the bend end 131a; annotated Fig. 2D shows 151’ covering connected and bent regions of 111a + 111a’ and 131a), 
wherein the current collector member (the portion of lead 131 that contains the bend end 131a) comprises a first section (annotated Fig. 2D labels first section as S1 of 131a) connected to a terminal portion (T1; annotated Figs. 2D & 2E shows S1 connected to T1), a second section (annotated Fig. 2E labels second section as S2 of 131a) bent from the first section (S1; annotated Fig. 2E shows that S2 extends from and then is bent from S1), and a third section (annotated Fig. 2E labels third section as S3 of 131a) extending from the second section (S2; annotated Fig. 2E shows S3 extending from S2) and connected to the uncoated portion tab (111a + 111a’; annotated Fig. 2E shows S3 connected to 111a + 111a’),
the third section (S3) and the uncoated portion tab (111a + 111a’) are bent so as to overlap the second section (S2; annotated fig. 2E shows that the third section S3 extends from the second section S2 and is bent back so as to overlap the main portion of the second section S2), and the first section (S1) is spaced apart so as not to contact the uncoated portion tab (111a + 111a’; annotated fig. 2D shows that the first section S1 is the portion of current collector member, the portion of lead 131 that contains the bend end 131a, between the second section S2 and the terminal T1; as shown in annotated fig. 2D, the first section does not contact the uncoated portion tab 111a + 111a’). 



    PNG
    media_image1.png
    849
    935
    media_image1.png
    Greyscale

Annotated Fig. 2D



    PNG
    media_image2.png
    967
    1230
    media_image2.png
    Greyscale

Annotated Fig. 2E

Regarding claim 2, Kim further discloses the secondary battery (100) according to claim 1, where the tape member (151’) is attached to the uncoated portion tab (111a + 111a’; annotated Fig. 2E shows 151’ attached to 111a + 111a’).  
Regarding claim 3, Kim further discloses the secondary battery (100) according to claim 1, where the tape member (151’) is attached to the current collector member (the portion of lead 131 that contains the bend end 131a; annotated Fig. 2E shows 151’ attached to 131a). 
Regarding claim 7, Kim further discloses the secondary battery (100) according to claim 1, wherein the tape member (151’) comprises polyimide (Col. 5 Lines 16-17).
Regarding claim 8, Kim further discloses the secondary battery (100) according to claim 1, wherein the second section (S2) is bent from the first section (S1; annotated Fig. 2E shows S2 is bent from S1) to be in close contact with the electrode assembly (110; annotated Fig. 2E shows S2 is in close contact with 110).
Regarding claim 9, Kim further discloses the secondary battery (100) according to claim 8, where the third section (S3) is bent to be in close contact with the second section (S2; annotated Fig. 2E shows S3 bent to be in close contact with S2).
Regarding claim 10, Kim further discloses the secondary battery (100) according to claim 8, where the third section (S3) is connected to the second section (S2, annotated Fig. 2E shows S3 is connected to S2).
Regarding claim 11, Kim further discloses the secondary battery (100) according to claim 8, the third section (S3) extends integrally from the second section (S2; annotated Fig. 2E shows S3 extends from S2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9590225 B2) as applied to claim 1 above, and further in view of Horie et al. (JP 2018147749 A, a machine translation is previously provided with Office Action filed on 08/17/2021).

Regarding claim 4, Kim further discloses the secondary battery (100) according to claim 1, where the tape member (151’) comprises a region (annotated Fig. 2E) attached to the uncoated portion tab (111a + 111a’), but does not teach the tape member comprises another region attached to the electrode assembly.
Horie teaches a secondary battery wherein a tape member (80) comprises a region attached to the uncoated portion tab (70; Figs. 6a-c) and another region attached to the electrode assembly (100”, main body [0039]; Figs. 6a-c). 
Kim and Horie are analogous in the field of secondary batteries because both reduce battery size. It would have been obvious to one ordinarily skilled in the art before the effective filling date to modify the tape member attachment of Kim to include attaching to the electrode assembly as in Horie, in order to reduce battery size my minimizing dead space. 
Regarding claim 5, Kim further discloses the secondary battery (100) according to claim 1, where the tape member (151’) comprises a region (annotated Fig. 2E) attached to the current collector member (131a), but does not teach the tape member comprises another region attached to the electrode assembly.
Horie teaches a secondary battery wherein a tape member (80) comprises a region attached to current collector member (70) and another region attached to the electrode assembly (100”, main body [0039]; Figs. 6a-c). 
Kim and Horie are analogous in the field of secondary batteries because both reduce battery size. It would have been obvious to one ordinarily skilled in the art before the effective filling date to modify the tape member attachment of Kim to include attaching to the electrode assembly as in Horie, in order to reduce battery size my minimizing dead space. 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9590225 B2) as applied to claim 1 above, and further in view of Utaka (JP 2014123699 A, a machine translation was provided in previous Office Action filed on 08/17/2021).
Regarding claim 6, Kim further discloses the secondary battery (100) according to claim 1, where insulation tape member (151’) may include a polyimide (Col. 5 Lines 16-17) tape, but does not teach the resistance to heat of at least 150 ⁰C. 
Utaka discloses where the polyimide tape member (31) has resistance to heat of at least 150 ⁰C (falls within the range of melting point of more than 160 ⁰C, see [0058]). The heat-resistant tape member does not come off and is maintained during overcharged state/exposure to high temperatures of the electrode, which is a common problem for power storage devices (see [0005]). 
Kim and Utaka are analogous in the field of secondary batteries. It would have been obvious to one ordinarily skilled in the art before the effective filling date to specify the tape member has a heat resistance of Kim with the teachings of Utaka where the polyimide tape member has a melting point of polyimide is more than 160 ⁰C, in order for the tape member to stay attached and maintained during exposure to high temperatures of the electrode, which is a common problem that occurs in power storage devices.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9590225 B2) as applied to claim 1 above, and further in view of Kurata et al. (US 20130130100 A1).
Regarding claim 12, Kim further discloses the secondary battery (100) according to claim 1, comprising a case (120) covering the tape member (151’), the uncoated portion tab (111a + 111a’), and the current collector member (the portion of lead 131 that contains the bend end 131a), but does not teach a retainer covering the tape member (151’), the uncoated portion tab (111a + 111a’), and the current collector member (131a).
However, Kurata teaches a retainer (72, spacer) covering the holding member (77), the uncoated portion tab (7a), and the electrode leads (76, see Figs. 30 & 33 regarding covering).
Therefore, it would have been obvious to one ordinarily skilled in the art prior to the effective filing date to add the retainer (72) of Kurata to cover the tape member (151’), the uncoated portion tab (111a + 111a’), and the current collector member (the portion of lead 131 that contains the bend end 131a) of Kim, in order to insulate the tape member, the uncoated portion tab, and the current collector member from the case ([0139] of Kurata). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9590225 B2) and Kurata et al. (US 20130130100 A1) as applied to claim 12, and in further view of Utaka (JP 2014123699 A, a machine translation was provided in previous Office Action filed on 08/17/2021).
Regarding claim 13, modified Kim discloses the secondary battery (100) according to claim 12, but does not teach further comprising of an insulation bag accommodating the electrode assembly and the retainer.
Utaka discloses the secondary battery ([0015] power storage device) further comprising exterior laminate ([0020] insulating properties).  
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filling date to add an insulation bag accommodating the electrode assembly and the retainer of modified Kim to have an exterior bag with insulating properties as taught by Utaka in order to insulate the electrode assembly and the retainer from generating excessive heat to maintain high safety ([0017]). 

Response to Arguments
Applicant's arguments filed 29 June 2020 have been fully considered but they are not persuasive. 
On p. 5-6, Applicant argues that Kim does not disclose the limitations of claim 1 as amended. However, as discussed above for claim 1 and as shown in annotated fig. 2D, Kim does teach a first section (S1) that does not contact the uncoated portion tab (111a + 111a’). Kim also teaches that the third section (S2) and the uncoated tab portion (111a + 111a’) are bent to overlap the second section (S2), as shown in annotated fig. 2E. The second bent portion 131a of Kim corresponds to the second and third sections (S2, S3) of the claim current collector; the middle portion of the lead 131 of Kim corresponds to the claimed first section (S1). The second section (S2) as taught by Kim includes a bend away from the first section (S1), and the third section (S3) includes a bend towards the first section (S1) such that the third section (S3) overlaps the second section (S2). 
The rejection of claim 1 and its dependents 2-13 is substantially maintained, and modified in view of the amendments to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHARINE A CAUGHRON/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728